     Case 2:15-cv-01752-MCE-CKD Document 55 Filed 07/23/20 Page 1 of 1


 1   KEMNITZER, BARRON, & KRIEG, LLP
     BRYAN KEMNITZER           Bar No. 066401
 2   ADAM J. MCNEILE           Bar No. 280296
     42 Miller Ave., 3rd Floor
 3   Mill Valley, CA 94941
     Telephone: (415) 632-1900
 4   Facsimile: (415) 632-1901
     bryan@kbklegal.com
 5   nancy@kbklegal.com
     kristin@kbklegal.com
 6
     Scott D. Owens
 7   admitted pro hac vice
     Scott D. Owens, P.A.
 8   3800 S. Ocean Dr., Ste. 235
     Hollywood, FL 33019
 9   Phone: (954) 589-0588
     Facsimile: (954) 337-0666
10   scott@scottdowens.com

11   Attorneys for Plaintiffs Yolanda Cosper, Fred Lumpkin, and Sebastian McGhee, and the putative
     class
12

13

14                                 UNITED STATES DISTRICT COURT

15                          FOR THE EASTERN DISTRICT OF CALIFORNIA

16
     YOLANDA COSPER, FRED LUMPKIN,                            Case No. 2:15-cv-01752-GEB-CKD
17   and SEBASTIAN MCGHEE, individually
     and on behalf of all others similarly                    CLASS ACTION
18   situated,
                                                              NOTICE OF SETTLEMENT
19                          Plaintiffs.

20          v.

21   VEROS CREDIT, LLC

22                           Defendant.
     __________________________________/
23

24          Pursuant to Local Rule 160 of the United States District Court for the Eastern District of

25   California, Plaintiffs advise the Court that the parties have reached a settlement in this case.

26   Dated: July 23, 2020                            KEMNITZER, BARRON & KRIEG, LLP
27

28                                                   BRYAN KEMNITZER
                                                          1
                                                 Notice of Settlement
